Title: From James Madison to Thomas L. McKenney, [ca. 14 June 1822]
From: Madison, James
To: McKenney, Thomas L.


                
                    Dr Sir
                    [ca. 14 June 1822]
                
                I have been favored with yours of June 11. referring to the prospectus of an Evening paper you propose to publish.
                Mrs. Madison & myself have a due sensibility to your kind expressions; and offer in return all the good wishes prompted by a recollection of the private virtues, & public principles which were always regarded as marking your character.
                Having found it expedient to reduce rather than extend my receipt of Newspapers, I have for some time declined being a subscriber for new ones. I will thank you nevertheless to forward me with yours for the first year of its publication, & I will remit the price on the rect. of the first No. With esteem & friendly respects
                
                    J.M.
                
                
                    $5 sent see the rect.
                
            